EXHIBIT 23.1 KPMG LLP Telephone (403) 691-8000 205-5th Avenue SW Fax (403) 691-8008 Suite 3100, Bow Valley Square 2 www.kpmg.ca Calgary AB T2P 4B9 Consent of Independent Registered Public Accounting Firm The Board of Directors of Precision Drilling Corporation We consent to the use of our reports, both dated March 7, 2014, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of Precision Drilling Corporation incorporated by reference in this registration statement on Form S-8. /s/ KPMG LLP Chartered Accountants April 1, 2014 Calgary, Canada
